The plaintiff (Richmond) seeks declaratory relief concerning the validity of an eminent domain taking “for highway purposes,” with an award of $5,700, of its land (locus) in Quincy by a 1970 order of the city council dated April 6, passed on August 13, approved by the mayor on August 19, and recorded September 18, 1970. Richmond appealed from an interlocutory decree sustaining a demurrer and from a final decree dismissing its bill. The amended bill, in addition to the allegations outlined above, alleges (1) that State Street Bank and Trust Company (SSB) on August 22, 1969, offered to buy the locus from Richmond for $75,000; (2) that an attorney for SSB told Richmond’s counsel by telephone that, if the offer was not accepted, the city would probably take the locus; (3) that SSB in April, 1969, planned to develop about eighty acres next to the locus for its private purposes and prepared a site plan showing the locus as within SSB’s project; (4) that since the filing of the original bill the proposed highway has been shown by plan as two ramps each about 250 feet long across the locus from a proposed street to the eighty acre parcel; (5) that an SSB officer has supported the city’s application to the Department of Public Works to place fill on the locus; and (6) that this proposed highway would be for the sole benefit of SSB. These allegations do not set forth unequivocally specific facts sufficient to describe action by public officers in bad faith or the existence of other facts meeting the tests laid down in Poremba v. Springfield, 354 Mass. 432, 434-435. See Moskow v. Boston Redevelopment Authy., 349 Mass. 553, 562-563, 570. See also Luke v. Massachusetts Turnpike Authy. 337 Mass. 304, 308-309; Omartian v. Mayor of Springfield, 354 Mass. 439, 442. The taking order was recorded within thirty days after its approval by the mayor. See G. L. c. 79, § 3, as amended through St. 1964, c. 579, § 1; Bemis v. Leonard, 118 Mass. 502, 506; Boston Penny Sav. Bank v. Assessors of Boston, 314 Mass. 599, 600. Such approval is required in a Plan A city. See G. L. c. 43, §§ 30 (as amended through St. 1967, c. 59, § 2) and 55; Shea v. Inspector of Bldgs. of Quincy, 323 Mass. 552, 556-557.

Interlocutory and final decrees affirmed.